DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, 13, 15, 17, 21-24 and 28-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid (US 5,662,233) which in figures 3, 6, and 9 disclose the invention as claimed:
In re claim 1: A closure 11 comprising: (a) a top wall 15/64 and a side wall 18 depending from said top wall 15/64; (b) a plug seal device 27 depending from said top wall 15/64 within said side wall 18; said plug seal device 27 having an upper section operable such that when said plug seal device 27 is inserted in an opening to an inner cavity in a container 10, said sealing section 29 engages with an inner container surface to provide a sealing contact between said sealing section and said inner container surface; wherein said sealing contact between said sealing section 29 and said inner container surface further creates resisting hoop stresses in at least the lower section, thereby enhancing said sealing contact between said sealing section 29 and said inner container surface (see figures 3, 6, and 9).
It should be noted that a container, an opening, an inner cavity and an inner container surface are not positivity being claimed.  
In re claim 2: when in operation, said plug seal device 27 is inserted into said opening to said inner cavity of said container 10, said sealing section 27creates an initial seal between said inner cavity of said container 10 and said external environment (see figures 3, 6, and 9).

In re claim 4: said sealing section 27 comprises a ring shaped member having an arcuate outer sealing surface (see figures 3, 6, and 9).
In re claim 5: said lower section has a generally cylindrical outer surface (see figures 3, 6, and 9).
In re claim 6: said upper section 31 has a generally cylindrical outer surface (see figures 3, 6, and 9).
In re claim 7: an outer diameter of an upper section 31 is greater than the outer diameter of a lower section (see figures 3, 6, and 9).
In re claim 8: said upper section 31 has a wall thickness that is greater than the wall thickness of the lower section (see figures 3, 6, and 9).
In re claim 9: said top wall  15/64 has a wall thickness greater than said upper section 31 (see figures 3, 6, and 9).
In re claim 11: said inner container surface of said container 10 is an inner wall surface of said container 10 (see figures 3, 6, and 9).
In re claim 13: said lower section is configured and operable to assist in maintaining substantial axial alignment of said closure 11 and said container 10 while said sealing section 29 is being moved into engagement with said inner container surface of said container 10. (It should be note that a container is not positively being claimed and it was notoriously well known in the art at the time of filing for inner 
In re claim 15: said closure 11 has at least one thread 5 on an interior surface of said side wall 2, said at least one thread (small thread 43) of said interior surface of said side wall 18 being configured and operable to releasably engage with a complementary thread 23 on an outward facing surface of said container 10 (see figure 9).
In re claim 17: said top wall 15/64 is a generally circular disc shape and said side wall 18 is generally cylindrically shaped, with a generally cylindrical shaped inner surface (see figures 3, 6, and 9).
In re claim 21: that during operation, when said plug seal device 27 is inserted in said opening to said inner cavity in said container 10 and engages with said inner container surface to provide a seal between an inner cavity of said container 10 and the external environment, said plug device 27 is deflected inwards (see figure 9).
In re claim 22: in operation, when said sealing section 29 engages with said inner surface of the container 10, compression forces acting radially inwards are exerted onto said sealing section which creates a radially inward deflection of the sealing section and both the upper section and the lower section, creating a resisting hoop stress in the lower section (see figure 9).
In re claim 23:4Attorney's Docket: H-8053-0-US - the sealing section 29 has outside diameter that is greater than an inside diameter of the container 10; the lower wall section has an outside diameter that is less than the inside diameter of the container 10 (this is true when attaching the closure, if the lower section was larger figure 9 would not be possible) (see figures 3, 6, and 9). 

In re claim 28: A closure 11 comprising: (a) a top wall 15/64 and a tubular side wall 18 extending from said top wall 15/64; (b) a tubular plug seal device 27 extending from said top wall 15/64 within and spaced from said side wall 18; said plug seal device 27 having a sealing section 29, an upper section (section below reference character 31 in figure 3) extending from said sealing section 29 upwards to said top wall 15/64, and a lower section (section below 29 comprising a substantially right circular cylindrical tube extending downwards from said sealing section 29; said upper section (section below reference character 31 in figure 3) having an overall wall thickness width and an outer diameter less than an overall wall thickness width and an outer diameter of the sealing section (the sealing section 29 and 31 are similar diameters and therefore any section of the top area below 31 and over 29 would have a smaller diameter than 29; furthermore since they are similar diameter that does not mean they are exactly the same diameter and 31 can be smaller than 29); 5Attorney's Docket: H-8053-0-USsaid sealing section 29 operable such that when said plug seal device 27 is inserted in an opening to an inner cavity in a 
In re claim 29: said lower section is configured and operable when being inserted into said opening, to provide axial alignment of said closure 11 with said container 10 prior to engagement by sealing section 29 with said inner container surface (It should be note that a container is not positively being claimed and it was notoriously well known in the art at the time of filing for inner container walls to have many shapes and sizes that correspond to the closure being put on them) (see figures 3, 6, and 9). 
In re claim 30: said lower section is configured and operable to assist in maintaining substantial axial alignment of said closure 11 and said container 10 while said sealing section is being moved into engagement with said inner container surface of said container 10 (It should be note that a container is not positively being claimed and it was notoriously well known in the art at the time of filing for inner container walls to have many shapes and sizes that correspond to the closure being put on them) (see figures 3, 6, and 9). 
In re claim 31: in operation, when said sealing section engages with said inner surface of the container 10, compression forces acting radially inwards are exerted onto said sealing section 29 which creates a radially inward deflection of the sealing section 29 and both the upper section 31 and the lower section, creating a resisting hoop stress in the lower section (see figures 3, 6, and 9). 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 5,662,233) in view of Salminen (US 3,186,573). Reid discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Salminen:
In re claim 18: said top wall (top wall directly under the figure 1 indication) comprises an annular groove (groove adjacent the sealing plug device 1) in an inner surface of said top wall (see figure 1 of Salminen).  
In re claim 19: said annular groove is located proximate and inward to the location where said upper section of said plug seal device 1 is joined to said to top wall, said annular groove operable to provide reduced stiffness to bending of said plug seal device 1 relative to said top wall, when said top wall is subjected to forces resulting from increased pressure within said container when said closure is sealing said container 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the top wall of Reid with the groove as taught by Salminen in order to allow the sealing plug device to flex inward easily when attaching the closure to a container (see figure 1 of Salminen).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 5,662,233) in view of Schellenbach et al. (US 2011/0139746). Reid discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Schellenbach et al.:
In re claim 20: said closure 1 further comprises a generally cylindrically shaped tamper evident band 6 located beneath said lower section of said plug seal device 7, said tamper evident band 6 having frangible connectors (connections attaching 6 to 2) connecting said tamper evident band 6 to a bottom of said side wall 2 (see figure 1 of Schellenbach et al.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the side wall of Reid with the tamper evident band as taught by Schellenbach et al. in order to provide a tamper indication to a user (see figure 1 of Schellenbach et al.).  

Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 5,662,233) in view of Di Dio et al. (US 6,821,463). Reid discloses the 
In re claim 25: said system comprising a first mold half and a second mold half, said first and second mold halves being configured and operable to be movable relative to each other between (i) a first position which creates a mold cavity when said first and second mold halves are in a closed relationship to each other wherein a molded closures may be formed in the mold cavity and (ii) a second position where said first and second mold halves are in a separated relationship wherein a molded closure molded in said mold cavity can be removed from said mold cavity (see col.1, ln.44- col.2 ln. 37). Furthermore, It was notoriously well known toe once or ordinary skill in the art at the time of filing to use 2 mold halves which create a closure cavity which is clap together and the plastic is injected into the cavity to take its form (see any of the example patents listed in col.2, ll.9-11 of Di Dio et al.).  
In re claim 26: an injection unit operable to inject an injection material for forming said closure into said mold cavity when said first and second mold halves are in said closed relationship to each other (see col.1, ln.44- col.2 ln. 37) or  (see any of the example patents listed in col.2, ll.9-11 of Di Dio et al.).  
In re claim 27: a clamping unit (clamping press) operable to clamp said first and second mold halves in said closed relationship to each other when said injection unit is injecting said injection material into said mold cavity (see col.1, ln.44- col.2 ln. 37) or  (see any of the example patents listed in col.2, ll.9-11 of Di Dio et al.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the injection molding method of Reid with any of the .  


Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. In regards to the newly added thickness and diameter limitation of the upper section. The upper section is not claimed as a specific area and therefore depending on what is considered the upper section, the top upper section, the middle upper section and so on, the applied prior art teaches the thickness and diameter requirements as claimed. In accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004).  Regarding the resisting hoop stresses that are created in at least the lower section is inherit of the structure of the lower section of the Applicant’s claimed invention and therefore would be inherent of the prior art lower section structure when in use which is substantially identical. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735